t c summary opinion united_states tax_court diane l hargreaves petitioner v commissioner of internal revenue respondent docket no 22026-12s filed date donald p edwards for petitioner john w sheffield iii and ashley y smith for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case petitioner commenced this action for redetermination in response to a notice_of_deficiency dated date determining a deficiency in income_tax and additions to tax for in a stipulation of settled issues filed date the parties resolved all substantive issues presently before the court is petitioner’s motion for award of reasonable_litigation_costs filed date pursuant to sec_7430 and rules through in her motion petitioner seeks an award of litigation costs of dollar_figure the issue for decision is whether petitioner is entitled to an award of reasonable_litigation_costs petitioner has requested a hearing on her motion in contrast respondent thinks one is unnecessary upon review of the record the court concludes that petitioner’s motion can be decided without a hearing see rule a a unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure all amounts have been rounded to the nearest dollar in a reply filed date to respondent’s objection to her motion petitioner appears to revise the award sought upward to dollar_figure motion for reasonable_litigation_costs ordinarily will be disposed of without a hearing unless it is clear that there is a bona_fide factual dispute that cannot be resolved without an evidentiary hearing background petitioner resided in the state of georgia at the time that her petition was filed with the court substitute for return and notice_of_deficiency for at the time that respondent sent the date notice_of_deficiency to petitioner for petitioner had not filed an income_tax return for that year preliminary to the issuance of such notice respondent prepared inter alia a substitute for return pursuant to sec_6020 using information from third parties regarding payments made to petitioner during respondent sent petitioner a substitute for return notice on date in the form of a so-called 30-day_letter the substitute for return summary reflected respondent’s determination that for petitioner had total income of dollar_figure including wages interest dividends pensions and self-employment_income the substitute for return allowed a standard_deduction and a single exemption it did not provide for any deductions or credits other than for tax of dollar_figure that was prepaid through withholding petitioner did not respond to the 30-day_letter by providing either a federal_income_tax return or documentation that addressed the changes proposed in respondent’s 30-day_letter accordingly on date respondent sent petitioner a notice_of_deficiency for which notice confirmed the preliminary determination in the 30-day_letter thus the notice_of_deficiency determined a deficiency of dollar_figure as well as additions to tax for failure to timely file failure to timely pay and failure to pay estimated_tax petitioner timely filed a petition for redetermination on date respondent filed an answer to the petition efforts by the appeals_office to resolve the case by letter dated date the team manager of respondent’s appeals_office contacted petitioner and explained the administrative appeal process thereafter by letter dated date the assigned appeals officer requested that petitioner complete sign and file a form_1040 u s individual_income_tax_return and furnish documentation in support of any deduction that might be claimed on such return by letter dated date the appeals officer reminded petitioner of the need to furnish me additional information to support your position and that in the absence thereof i t would then be necessary for me to forward your case to area_counsel for trial preparation on date the court issued a notice setting case for trial notifying the parties that this case was set for trial at the court’s trial session commencing on date in atlanta georgia on date the appeals officer signed off on an appeals transmittal and case memo which the appeals team manager approved on date this document indicated that petitioner had still not filed a income_tax return that the administrative appeal had been closed and that the matter was being referred to the legal office for trial preparation in anticipation of the date atlanta georgia trial calendar petitioner’s purported income_tax return by letter dated date petitioner sent to respondent’s trial counsel in atlanta georgia a copy of a signed but undated form_1040 for that on page of the form_1040 opposite the signature blocks and in the space for the date the letters n a appear petitioner represented had been filed date with the irs the form_1040 purported to be a joint_return by petitioner and her husband and reflected total income as follows wages dollar_figure taxable interest ordinary dividends big_number taxable pensions big_number trust income big_number taxable social_security_benefits big_number subtotal big_number less business loss - big_number farm loss - big_number total income big_number gross_income of dollar_figure and total expenses of dollar_figure on two schedules c profit or loss from business petitioner reported on a schedule f profit or loss from farming petitioner reported no gross_income and total expenses of dollar_figure petitioner reduced total reported income by dollar_figure for two personal exemptions and by dollar_figure for itemized_deductions resulting in taxable_income of dollar_figure petitioner then reported total_tax of dollar_figure against that amount she the record in this case does not permit a definitive finding that petitioner mailed a return that was received by an irs service_center however the record does demonstrate that if a return was received it was not filed and processed as a return in any event and as will be seen in the discussion infra this matter is not germane to our analysis of the motion before us itemized_deductions included taxes of dollar_figure mortgage interest of dollar_figure and charitable_contributions of dollar_figure claimed withholding of dollar_figure a making_work_pay_credit of dollar_figure and dollar_figure for estimated_tax payments and amount applied from return by letter dated date respondent’s counsel contacted petitioner the first two paragraphs of that letter stated as follows this letter concerns your case in the united_states tax_court currently scheduled for trial on monday date in atlanta georgia i previously sent a letter to you requesting a branerton_conference on date i previously asked that you contact my office on or before date in regards to scheduling the meeting to date i have yet to hear from you in regards to a proposed meeting date or time i would like to note however that i am in possession of the form_1040 that you rendered to my office on date on date i forwarded a response and acknowledged receipt of the proposed form_1040 furthermore i requested substantiation to the extent of deductions you claimed however i have yet to receive any of such by letter dated date respondent’s counsel again contacted petitioner the substance of this letter in its entirety stated as follows your case is currently set for trial on monday date i have sent several letters and placed numerous phone calls however i have yet to receive any response please contact me at as soon as possible so that we may discuss your matter petitioner’s case at docket no 22680-11s for the taxable_year on date petitioner and her husband commenced an action for redetermination in respect of separate notices of deficiency that respondent sent to each of them after petitioner and her husband failed to file any income_tax return either separately or jointly for ultimately on date after the issuance of a notice setting case for trial and on the day that the case was called from the trial calendar petitioner and her husband and respondent entered into a settlement stipulation thereafter on date the court entered decision pursuant to agreement of the parties the stipulation portion of the decision included the following paragraph it is further stipulated that there is a prepayment credit for the taxable_year in the amount of dollar_figure under the account of petitioner husband it is stipulated that there is an overpayment of dollar_figure for the tax_year resulting from the disposition of this case it is stipulated that respondent agrees to transfer the credit of dollar_figure comprised of the aforementioned amounts to the tax_year for petitioners substantive resolution of the instant case on date petitioner signed form_2848 power_of_attorney and declaration of representative appointing attorney donald p edwards petitioner’s counsel as her representative on date petitioner’s counsel faxed respondent’s counsel the form_2848 and requested a meeting to discuss petitioner’s case the penultimate petitioner’s counsel did not enter his appearance in the instant case until date paragraph of petitioner’s counsel’s cover letter stated in part as follows we have no problem with stipulating to the income in the nod notice_of_deficiency and the additional income reported on the joint_return if the government will stipulate to the expenses on the return which we are able to substantiate petitioner’s counsel and respondent’s counsel met on date at the meeting petitioner’s counsel provided a draft of a revised income_tax return for for settlement purposes only revised return and supporting documentation the revised return reflected total income as follows wages dollar_figure taxable interest ordinary dividends big_number taxable ira distribution big_number trust income taxable social_security_benefits big_number subtotal big_number less business loss - big_number farm loss -big_number total income big_number two schedules c reported gross_income of dollar_figure and total expenses of dollar_figure the revised return reduced total income by dollar_figure for two personal exemptions and by dollar_figure for itemized_deductions resulting in taxable_income itemized_deductions included taxes of dollar_figure mortgage interest of dollar_figure and charitable_contributions of dollar_figure of dollar_figure the revised return then reported total_tax of dollar_figure against that amount the revised return claimed withholding of dollar_figure a making_work_pay_credit of dollar_figure and dollar_figure for estimated_tax payments and amount applied from return following counsel’s conference on date the parties entered into a stipulation of settled issues which they executed on date and filed with the court at calendar call later that day therein the parties agreed that petitioner’s income_tax for would be based on rates applicable to married individuals filing jointly the parties also agreed that the entries on petitioner’s revised return would be respected except that total expenses per the two schedules c were dollar_figure rather than dollar_figure and schedule f farm expenses were dollar_figure rather than dollar_figure in addition respondent conceded all three additions to tax and the parties agreed that petitioner’s husband had incurred a dollar_figure expense that should be capitalized on the basis of the stipulation of settled issues and pursuant to agreement of the parties the court entered decision in this case on date the decision portion of the so-called stip-decision reflected that for petitioner was liable for a deficiency in income_tax of dollar_figure and no additions to tax the stipulation portion of the stip-decision concluded with the following three paragraphs it is further stipulated that there is a prepayment credit from w- withholding for the taxable_year in the amount of dollar_figure it is stipulated that the deficiency for the taxable_year is computed without considering the prepayment credit from w-2 withholding of dollar_figure it is further stipulated that there is a prepayment credit for the taxable_year in the amount of dollar_figure which resulted from a transfer credit from the taxable_year it is stipulated that the deficiency for the taxable_year is computed without considering the transfer credit of dollar_figure it is stipulated that respondent agrees to transfer any remaining credit from the tax_year to the tax_year for petitioner petitioner’s motion for award of reasonable_litigation_costs on date petitioner filed a motion for leave to file motion to vacate decision out of time also on date petitioner lodged a motion to vacate decision and a motion for award of reasonable_litigation_costs on date the court granted petitioner’s motion for leave also on that date the court filed and granted petitioner’s motion to vacate decision and filed petitioner’s motion for award of reasonable_litigation_costs the court then ordered respondent to file an objection or other response to petitioner’s motion for award of reasonable_litigation_costs on date respondent filed an objection to petitioner’s motion for costs the grounds on which respondent objected include petitioner did not exhaust her administrative remedies petitioner unreasonably protracted the proceedings the fees requested by petitioner are not reasonable some of petitioner’s costs were not incurred in connection with the court_proceeding as defined in the applicable regulations and respondent’s position was substantially justified on date petitioner filed a reply to respondent’s objection to her motion for costs discussion we apply sec_7430 as amended by congress in the internal_revenue_service restructuring and reform act of pub_l_no sec_3101 sec_112 stat pincite sec_7430 was amended most recently by congress in the community renewal tax relief act of crtra pub_l_no sec stat pincitea-647 the amendment which is effective on the date of enactment of crtra date affects only sec_7430 and is purely clerical i requirements for a judgment under sec_7430 under sec_7430 a judgment for litigation costs incurred in connection with a court_proceeding may be awarded only if a taxpayer is the prevailing_party has exhausted his or her administrative remedies with the irs and did not unreasonably protract the court_proceeding sec_7430 and b polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 a taxpayer must satisfy each of the respective requirements to be entitled to an award of litigation costs under sec_7430 rule e 88_tc_492 marten v commissioner tcmemo_2000_186 upon satisfaction of these requirements a taxpayer may be entitled to reasonable costs incurred in connection with the court_proceeding sec_7430 and c and to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and satisfy the applicable net_worth requirement sec_7430 respondent concedes that petitioner has satisfied the requirements of sec_7430 petitioner will nevertheless fail to qualify as the prevailing_party if respondent can establish that respondent’s position in the court_proceeding was substantially justified see sec_7430 ii substantial justification the commissioner’s position is substantially justified if on the basis of all of the facts and circumstances and the legal precedents relating to the case the commissioner acted reasonably 487_us_552 polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 in other words to be substantially justified the commissioner’s position must have a reasonable basis in both law and fact underwood u s pincite 900_f2d_655 3d cir aff’g in part rev’g in part on other grounds 92_tc_510 a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person underwood u s pincite construing similar language in the equal_access_to_justice_act the reasonableness of the commissioner’s position must also be viewed on the basis of the commissioner’s knowledge of the facts and circumstances available at the time williams v commissioner tcmemo_1997_541 aff’d without published opinion 176_f3d_486 9th cir thus the commissioner’s position may be incorrect but nevertheless be substantially justified ‘if a reasonable person could think it correct ’ 108_tc_430 quoting underwood u s pincite n the relevant inquiry is whether the commissioner knew or should have known that his position was invalid at the onset 55_f3d_189 5th cir aff’g tcmemo_1994_182 we look to whether the commissioner’s position was reasonable given the available facts and circumstances at the time that the commissioner took his position maggie mgmt co v commissioner t c pincite 85_tc_927 polz v commissioner tcmemo_2011_117 the fact that the commissioner eventually concedes or even loses a case does not establish that his position was unreasonable 931_f2d_1044 5th cir 92_tc_760 however the commissioner’s concession remains a factor to be considered 100_tc_457 aff’d in part rev’d in part and remanded on another issue 43_f3d_172 5th cir as relevant herein the position_of_the_united_states that must be examined against the substantial justification standard with respect to the recovery_of litigation costs is the position taken by the commissioner as of the date of his answer to the petition huffman v commissioner 978_f2d_1139 9th cir aff’g in part rev’g in part tcmemo_1991_144 polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 see sec_7430 respondent filed his answer on date respondent’s position was that because petitioner had failed to file her federal_income_tax return for respondent was obliged to prepare a substitute for return using information available from third parties regarding payments made to petitioner at the time respondent filed the answer to the petition petitioner had not filed a federal_income_tax return nor had she provided any substantiation for deductions or credits that she would subsequently claim deductions and credits are matters of legislative grace 292_us_435 thus a taxpayer is required to substantiate the deductions and credits that the taxpayer claims by maintaining records necessary to establish both the taxpayer’s entitlement to such items and the proper amounts thereof sec_6001 43_tc_824 sec_1_6001-1 income_tax regs see rule a 503_us_79 290_us_111 65_tc_87 aff’d per curiam 540_f2d_821 5th cir see also sec_7491 and b a taxpayer’s self-serving declaration is no ironclad substitute for the records that the law requires see weiss v commissioner tcmemo_1999_17 see also 28_tc_1034 a taxpayer’s income_tax return is a self-serving declaration that may not be accepted as proof for the deduction or exclusion claimed by the taxpayer 7_tc_245 a taxpayer’s return is not self-proving as to the truth of its contents aff’d 175_f2d_500 2d cir in the instant case petitioner’s revised return which was provided to respondent’s counsel within a week of the commencement of the trial session claimed losses for two schedule c businesses and for a farm activity itemized_deductions including state and local_taxes home mortgage interest and charitable_contributions and a carryforward credit we have held that whenever the claiming of deductions and credits requires factual determinations the commissioner is not obliged to concede such deductions and credits until the commissioner has received and has had a reasonable period of time to verify adequate substantiation for the matters in question see newman v commissioner tcmemo_2012_74 huynh v commissioner tcmemo_2002_ gealer v commissioner tcmemo_2001_180 o’bryon v commissioner tcmemo_2000_379 cooper v commissioner tcmemo_1999_6 on the basis of the facts available to respondent at the time the answer was filed as well as the longstanding legal precedent regarding the availability of tax deductions and credits respondent’s position had a reasonable basis in both law and fact and therefore was substantially justified see maggie mgmt co v commissioner t c pincite see also polz v commissioner tcmemo_2011_117 nguyen v commissioner tcmemo_2003_313 thus when respondent filed his answer petitioner had not filed a federal_income_tax return moreover petitioner’s tax matter had not yet been resolved so there was no reason to believe there was a carryforward credit in addition respondent had not yet received documentation sufficient to substantiate petitioner’s later claimed deductions and credits for we note that when respondent finally received petitioner’s revised return and documents substantiating the claimed deductions and credits the documentation was promptly considered by respondent and a basis of settlement was reached within a few days in view of the foregoing respondent’s position in the court_proceeding was substantially justified iii remaining requirements of sec_7430 because respondent’s position in the court_proceeding was substantially justified we need not decide whether petitioner exhausted her administrative remedies whether petitioner unreasonably protracted the proceeding or whether the litigation costs claimed by petitioner are reasonable in amount or were incurred in connection with the court_proceeding accordingly we hold that petitioner is not entitled to an award of litigation costs conclusion we have considered all of the contentions and arguments advanced by petitioner and to the extent not expressly addressed we conclude that they are meritless moot or irrelevant to reflect the foregoing an appropriate order and decision will be entered
